Case: 4:20-cr-00127-RWS-SPM Doc. #: 5 Filed: 02/20/20 Page: 1 of 2 PageID #: 7
                                                                                          FILED
                             UNITED STATES DISTRlCT COURT
                                                                                        FEB 2 0 2020
                             EASTERN DISTRlCT OF MISSOURl
                                   EASTERN DIVISION                                 U..s. DISTRICT COURT
                                                                                  EASl ERN DISTRICT OF MO
                                                                                         ST. LOUIS
 UNITED STATES OF AMERlCA,                          )
                                                    )
 Plaintiff,                                         )

 v.                                                 ~   No:   4:20CR00127 RWS/SPM
                                                    )
 KARIF MCCREIGHT,                                   )
                                                    )
 Defendant.                                         )

                 MOTION FOR PRETRIAL DETENTION AND HEARING

      The United States of America by and through its attorneys Jeffrey B. Jensen, United States

Attorney for the Eastern District of Missouri, and James Redd, Assistant United States Attorney

for said District, respectfully moves the Court to order that Defendant be detained pending trial,

and further requests that a detention hearing be held three (3) days from the date of Defendant's

initial appearance before the United States Magistrate pursuant to 18 U.S.C. §3141, et seq. As and

for its grounds, the United States of America states as follows:

       1. Defendant is charged with one count of being a felon in possession of a firearm in

violation of 18 U.S.C. §922(g)(l).

       2. On January 7, 2020, according to St. Louis Metropolitan Police Department complaint

20-1193, Officers initiated a traffic stop of a vehicle in which Defendant was one of four occupants.

A lawful search of Defendant revealed he was in the possession of a Taurus 9mm firearm and

marijuana-both contained in a satchel he was wearing.

       3. Defendant is a convicted felon. Defendant's felony convictions include resisting arrest,

delivery of a controlled substance, and possession of a controlled substance. In addition to his

felony convictions, Defendant has multiple violent arrests, including for aggravated stalking,

unlawful use of a weapon, and domestic assault in the second degree.

       4. Pursuant to 18 U.S.C. §3142(g), the weight of the evidence against Defendant, the
Case: 4:20-cr-00127-RWS-SPM Doc. #: 5 Filed: 02/20/20 Page: 2 of 2 PageID #: 8

Defendant's history and characteristics, and the nature and seriousness of the danger to any person

or the community that would be posed by Defendant's release warrant Defendant's detention

pending trial.

      5. There is also a serious risk that Defendant will flee. Defendant faces a serious charge in

this action, and the investigation is ongoing. Further, the risk of nonappearance and noncompliance

with the terms of his supervision are evident given that Defendant was on probation in Case No.

1722-CR-03277-01 at the time of his January 7 arrest. A warrant for Defendant's arrest was issued

on February 3 for violation the terms of his probation. Documents relating to Defendant's criminal

history show he has used the alias Zachary Ward and multiple dates of birth and social security

numbers when contacted by law enforcement.

        WHEREFORE, the United States requests this Court to order Defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of Defendant's initial

appearance.

                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                     Isl James Redd
                                                     JAMES REDD, #66172(MO)
                                                     Assistant United States Attorney
